Title: From George Washington to Thomas Walker, 3 December 1755
From: Washington, George
To: Walker, Thomas



[Alexandria, 3 December 1755]
To Mr Commissary Walker.

I received yours by Lieutenant Lemon, and am sorry to find that the Carolina Beeves are so unfit for Slaughtering: of this I was informed in a late Letter from Colonel Stephen: in consequence I desired him to assist you with his advice, either to kill & salt, or feed them this winter; as Mr Dick entered into contract with Shepherd, whose all I believe, depends upon my confirming or rejecting the Bargain: I shall endeavour to avoid, as much as is in my power, taking any  advantages that may distress the poor man; or disannul any agreement Mr Dick has made: but you are nevertheless to make the best of this bad bargain—perhaps he would take the poor Cattle back to Carolina, and keep them until the Spring, for a small consideration. Provender is very scarce in this Colony; however consult Colonel Stephen and others who can advise; and do the best with them for the good of the Service. I have engaged about two hundred bushels of Salt at this place, which you are to send for as soon as possible. Whoever you have appointed Deputy at Winchester, must be very diligent in seeing this done.
I do not care to lay in Provisions for more than twelve hundred men, without particular Orders from the Governor; whom I shall consult on that head, and let you know. If you find our paper-money will not pass current in Maryland, you should be careful to employ as few of their water-men as possible; that we may sustain no loss upon that account.
You should, also, for the same reason, purchase what Flour

&c. you can, in our own Colony. As I am unacquainted with the proper methods to cure provisions, I must desire you will consult the principal Officers at the Fort; and if their opinions corroborate with yours, let some of the Beef be dried, as you propose. I must recommend diligence in the strongest terms to you (at this time particularly) much depending upon your activity, as the Season is so far advanced. I can not help telling you, I am sorry you was so long between Williamsburgh and Winchester.
I am informed, that meat will lie sometime in bulk without salt. I think you should not delay slaughtering the Beeves one moment.
I hope you have sent orders to Mr McLean already about this; if not, pray do; for the Cattle must lose flesh every hour. I am &c.

Alexandria: December 3d 1755.

